Citation Nr: 1701078	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  15-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K.O. Oyewole, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1960 to October 1963.  He is currently incarcerated.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand for the Veteran's claim for entitlement to service connection for bilateral hearing loss is necessary.  The Veteran served as a jet engine mechanic in the United States Marine Corps, which is the claimed source of the Veteran's disability.  The Veteran claims that he was not exposed to excessive noise after his service.  The Veteran has been given hearing aids by the Florida Department of Corrections.  The Veteran submitted audiological tests dated September 2009 and April 2012 showing hearing loss.  Unfortunately, the audiological tests submitted by the Veteran do not fulfill the requirements of 38 C.F.R. § 4.85 (2016) and do not contain an opinion concerning a connection between the Veteran's hearing loss and his service.  

A compensation and pension exam inquiry conducted on September 6, 2012 requested that the RO schedule a medical exam, complete the audio worksheet, and provide an opinion concerning the Veteran's claim of bilateral hearing loss.  The rating veterans service representative (RSVR) provided guidelines for scheduling an exam for an incarcerated veteran, including the requirement that the clinic document its efforts to obtain access to the veteran.

In the September 25, 2012 rating decision, the RO stated that the Veteran failed to appear for a VA examination which had been scheduled for September, 7 2012 at the Miami Medical Center.  The record does not contain any documentation of the RO's attempts to schedule and conduct the examination.

VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  However, no attempts to comply with the special procedures appear to have been made.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  As these procedures were not followed, a new attempt to obtain the examination must be made following the relevant procedures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and/or post-service hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, including records with the Rhode Island Department of Corrections.  If necessary, ask the Veteran to provide new releases authorizing VA to obtain all records of private treatment.  If the Veteran fails to complete necessary authorizations, inform him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  The procedures outlined in 38 C.F.R. § 3.159 must be followed.

3.  Once the above development has been completed, take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.

If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.

If the RO is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the electronic system, should be sent to the examiner for review, if possible; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated studies should be performed, all findings should be reported in detail, and all opinions must be supported by a detailed rationale.

The examiner should comment on the Veteran's report of the onset and continuity of his hearing loss since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral hearing loss is related to or had its onset during service.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so. 

4.  Following the above actions, review and readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If this claim remains denied, furnish the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




